DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160039096 A1 (“Wallack”).

As per Claim 1, Wallack discloses a robot system, comprising a robot which performs an operation on a workpiece, a robot controller which controls the robot, and an imaging device which -images the workpiece, wherein the robot system detects features of the workpiece from a 
a storage unit which stores, in advance, a first feature and a second feature of the workpiece, and a first positional relationship of at least one of a position of the first feature and a position of the second feature with a target position of the robot (see ¶ 93—“Stored within memory 525 is software 530 for controlling the robot control system 505 and robot”; Claim 1—“first object feature…second object feature”), 
a feature detection section which detects at least one of the first feature and the second feature from the captured image based on the stored first feature or second feature (see Claim 1—“first initial image feature…second initial image feature”), 
a feature position calculation section which calculates the position of at least one of the detected first feature and second feature (see Claim 1—“object coordinate system”), and 
a target position calculation section which calculates, when the first feature can be detected from the image, the target position of the robot based on the calculated position of the first feature and the stored first positional relationship, and calculates, when the first feature cannot be detected from the image and the second feature can be detected from the image, the target position of the robot based on the calculated position of the second feature and the stored first positional relationship (see Claim 1—“predicted first initial image feature…predicted second initial image feature…minimizing, by varying the object-robot transform or the camera-effector transform, a discrepancy between at least one of the first initial image feature and the predicted first initial image feature, the second initial image feature and the predicted second initial image feature, the first subsequent image feature and the predicted first subsequent image feature, and the second subsequent image feature”).

As per Claim 2, Wallack further discloses wherein the storage unit further stores a second positional relationship between the position of the first feature and the position of the second feature (see Claim 1—“the first object feature and the second object feature located at a fixed, known distance relative to one another”), and 
the target position calculation section calculates, when the first feature cannot be detected from the image and the second feature can be detected from the image, the position of the first feature based on the calculated position of the second feature and the stored second positional relationship, and calculates the target position of the robot based on the calculated position of the first feature and the stored first positional relationship (see Claim 1—“predicted first initial image feature…predicted second initial image feature…minimizing, by varying the object-robot transform or the camera-effector transform, a discrepancy between at least one of the first initial image feature and the predicted first initial image feature, the second initial image feature and the predicted second initial image feature, the first subsequent image feature and the predicted first subsequent image feature, and the second subsequent image feature”).

As per Claim 3, Wallack further discloses wherein the storage unit further stores a first postural relationship of at least one of a posture of the first feature and a posture of the second feature with a target posture of the robot, the robot system further comprising: 
a feature posture calculation section which calculates a posture of at least one of the detected first feature and the detected second feature (see Claim 1—“calculating, using the fixed, known distance, the initial pose, the subsequent pose, the object-robot transform, and the camera-effector transform, a predicted first initial image feature and a predicted second initial 
a target posture calculation section which calculates, when the first feature can be detected from the image, a target posture of the robot based on the calculated posture of the first feature and the stored first postural relationship, and calculates, when the first feature cannot be detected from the image and the second feature can be detected from the image, a target posture of the robot based on the calculated posture of the second feature and the stored first postural relationship (see Claim 1—“calculating, using the fixed, known distance, the initial pose, the subsequent pose, the object-robot transform, and the camera-effector transform, a predicted first initial image feature and a predicted second initial image feature for the initial image and a predicted first subsequent image feature and a predicted second subsequent image feature for the subsequent image”).

As per Claim 4, Wallack further disclose wherein the storage unit further stores a second postural relationship between the posture of the first feature and the posture of the second feature (see Claim 1—“calculating, using the fixed, known distance, the initial pose, the subsequent pose, the object-robot transform, and the camera-effector transform, a predicted first initial image feature and a predicted second initial image feature for the initial image and a predicted first subsequent image feature and a predicted second subsequent image feature for the subsequent image”), and 
the target posture calculation section calculates, when the first feature cannot be detected from the image and the second feature can be detected from the image, the posture of the first 

As per Claim 5, Wallack further disclose a second positional relationship calculation section which calculates the second postural relationship and storing the second postural relationship in the storage unit in advance (see Claim 1—“calculating, using the fixed, known distance, the initial pose, the subsequent pose, the object-robot transform, and the camera-effector transform, a predicted first initial image feature and a predicted second initial image feature for the initial image and a predicted first subsequent image feature and a predicted second subsequent image feature for the subsequent image”).

As per Claim 6, Wallack further discloses a second postural relationship calculation section which calculates the second postural relationship and stores the second postural relationship in the storage unit in advance (see Claim 1—“calculating, using the fixed, known distance, the initial pose, the subsequent pose, the object-robot transform, and the camera-effector transform, a predicted first initial image feature and a predicted second initial image feature for the initial image and a predicted first subsequent image feature and a predicted second subsequent image feature for the subsequent image”).

As per Claim 7, Wallack further discloses wherein the robot comprises a hand including a vacuum gripper or a magnetic force gripper (see ¶ 33—“vacuum suction”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wallack in view of US 20160059419 A1 (“Suzuki”).

As per Claim 8, Suzuki teaches additional limitations not expressly disclosed by Wallack, including namely wherein the robot comprises a hand including finger members (see ¶ 50—“robot hand 2 can hold a workpiece 6 by closing fingers”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wallack to include the limitations as taught by Suzuki to provide a robot vision system capable of performing accurate calibration without being affected by a hidden marker even if the direction in which the visual sensor performs detection and the direction in which the robot hand approaches are substantially the same (see Suzuki: ¶ 15).

As per Claim 9, Suzuki teaches additional limitations not expressly disclosed by Wallack, including namely wherein the robot controller corrects the teaching of the robot using 

As per Claim 10, Suzuki teaches additional limitations not expressly disclosed by Wallack, including namely an image processing device which is wired or wirelessly communicatively connected with the robot controller, wherein the image processing device corrects the teaching of the robot using imaging processing (see Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wallack to include the limitations as taught by Suzuki to provide a robot vision system capable of performing accurate calibration without being affected by a hidden marker even if the direction in which the visual sensor performs detection and the direction in which the robot hand approaches are substantially the same (see Suzuki: ¶ 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.